       Case 2:20-cr-00233-TLN Document 14 Filed 01/13/21 Page 1 of 3


1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    BENJAMIN GALLOWAY, #214897
     Chief Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: (916) 498-5700
     Fax: (916) 498-5710
5    Ben_Galloway@fd.org
6    Attorney for Defendant
     BILLY PAUL DUNN
7
8                              IN THE UNITED STATES DISTRICT COURT
9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                   )   Case No. 2:20-cr-00233-TLN-1
11                                               )
     Plaintiff,                                  )
12                                               )   STIPULATION AND ORDER TO CONTINUE
     vs.                                         )   STATUS CONFERENCE
13                                               )
     BILLY PAUL DUNN                             )
14                                               )   DATE: January 14, 2021
                                                 )   TIME:  9:30 a.m.
15   Defendant.                                  )   JUDGE: Troy L. Nunley
                                                 )
16
               IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States
17
     Attorney, through Justin Lee, Assistant United States Attorney, attorney for Plaintiff, and
18
     Heather Williams, Federal Defender, through Chief Assistant Federal Defender Benjamin D.
19
     Galloway, attorneys for defendant Billy Paul Dunn, that the status conference scheduled for
20
     January 14, 2021, be continued to February 18, 2021, at 9:30 a.m.
21
               The reasons for this continuance are to allow defense counsel additional time to review
22
     discovery, to continue investigating the facts of the case, and to negotiate a resolution to this
23
     matter.
24
               Based upon the foregoing, the parties agree time under the Speedy Trial Act should be
25
     excluded of the date of the parties stipulation through and including February 18, 2021; pursuant
26
     to 18 U.S.C. §3161 (h)(7)(A)and (B)(iv)[reasonable time to prepare] and General Order 479, Local
27
     Code T4 based upon continuity of counsel and defense preparation.
28

                                                      -1-
       Case 2:20-cr-00233-TLN Document 14 Filed 01/13/21 Page 2 of 3


1           Counsel and the defendant also agree that the ends of justice served by the Court granting
2    this continuance outweigh the best interests of the public and the defendant in a speedy trial.
3    DATED: January 12, 2021                       Respectfully submitted,
4
                                                   HEATHER E. WILLIAMS
5                                                  Federal Defender
6
                                                   /s/ Benjamin D. Galloway
7                                                  BENJAMIN D. GALLOWAY
                                                   Chief Assistant Federal Defender
8                                                  Attorney for JEFFREY KIM
9    DATED: January 12, 2021                       MCGREGOR W. SCOTT
                                                   United States Attorney
10
11                                                 /s/ Justin Lee
                                                   JUSTIN LEE
12                                                 Assistant United States Attorney
                                                   Attorney for Plaintiff
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     -2-
       Case 2:20-cr-00233-TLN Document 14 Filed 01/13/21 Page 3 of 3


1                                                ORDER
2           IT IS HEREBY ORDERED, the Court, having received, read, and considered the parties’
3    stipulation, and good cause appearing therefrom, adopts the parties’ stipulation in its entirety as
4    its order. The Court specifically finds the failure to grant a continuance in this case would deny
5    counsel reasonable time necessary for effective preparation, taking into account the exercise of
6    due diligence. The Court finds the ends of justice are served by granting the requested
7    continuance and outweigh the best interests of the public and defendant in a speedy trial.
8           The Court orders the time from the date the parties stipulated, up to and including
9    February 18, 2021, shall be excluded from computation of time within which the trial of this case
10   must be commenced under the Speedy Trial Act, pursuant to 18 U.S.C. § 3161(h)(7)(A)
11   and(B)(iv) [reasonable time for counsel to prepare] and General Order 479, (Local Code T4). It
12   is further ordered the January 14, 2021 status conference shall be continued until February 18,
13   2021 at 9:30 a.m.
14
15
16   DATED: January 13, 2021
                                                               Troy L. Nunley
17
                                                               United States District Judge
18
19
20
21
22
23
24
25
26
27
28

                                                      -3-
